EXHIBIT 10.3

English Translation

PLEDGE AS COLLATERAL ON QUOTA

OF A LIMITED-LIABILITY COMPANY

entered into by and between by

Nanogen Inc., a Delaware corporation, with registered offices located at 10398
Pacific Center Court, San Diego, California 92121 (“Debtor” or “Pledgor”)

and

Portside Growth & Opportunity Fund, a company organized under the laws of the
Cayman Islands (“Collateral Agent”)

WHEREAS

 

A. The Debtor and each party listed as an “Investor”, on the Schedule of
Investors (collectively, “Investors”) attached hereto as Annex A, signed in New
York, United States of America, on August 14, 2008, a securities purchase
agreement (as amended, restated, supplemented, replaced, modified or otherwise
changed from time to time, the “Purchase Agreement”). By virtue of the Purchase
Agreement, the Debtor has agreed to issue, and the Investors have agreed to
purchase, a series of senior secured convertible bridge notes (“Notes”),
conditional, among other things, to the execution and the delivery by the Debtor
of a pledge agreement providing for the grant of a first priority perfected
security interest in the entire quota held by the Debtor in the Company (as
defined below) to secure all the Debtor’s obligations under the Notes, the
Purchase Agreement and certain other Transaction Documents (as defined below);

 

B.

On August 15, 2008 (“Issuance Date”), the Debtor issued in New York, United
States of America, the Notes for the payment to the order of the Investors or
any of their successors or assignees (“Holder”) of: (i) the principal amount of
up to US$ 8.000.000,00, (as increased pursuant to the addition of any unpaid and
capitalized interest in accordance with the Notes and as reduced pursuant to the
terms of the Notes pursuant to redemption, conversion or otherwise, the
“Principal”), when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise, in each case in accordance with the terms
of the Notes; (ii) interest at the applicable rate, as defined in the Notes, not
exceeding 15% per annum (or, if lower, the

 

1



--------------------------------------------------------------------------------

 

maximum non-usurious rate permitted by Law n. 108/1996 or by any other
applicable Italian law), computed on the basis of a 360-day year comprised of
twelve 30-day months, on any outstanding Principal from the Issuance Date until
the same becomes due and payable, whether upon an Interest Date (as defined
below) or the Maturity Date, acceleration, conversion, redemption, amortization
or otherwise (“Interest”); (iii) Late Charges (as defined below) on any past due
and delinquent sums, both principal and interest; (iv) actual out-of-pocket
expenses, including counsel fees and court costs in case of delayed payment of
any Principal amount and Interest, and payment of tax indemnities and fiscal
charges incurred by the Holder in connection with the collection of the Notes
(the “Expenses”). Other than as specifically permitted by the Notes, the Debtor
may not prepay any portion of the outstanding Principal, accrued and unpaid
Interest or accrued and unpaid Late Charges, if any, on Principal and Interest;

 

C. The Debtor holds a quota having a total face value of Euros 50.000,00
representing a 100% stake in the share capital of Nanogen Advanced Diagnostic
S.r.l. (the “Quota” which term shall also indicate, for the purposes hereof, all
new quotas as may be issued from time to time by the Company owned by the
Pledgor, to which the First Italian Pledge over Quota [as defined below] shall
be extended by virtue of this agreement), a limited liability company
incorporated under the laws of Italy, having registered share capital of Euros
50.000,00 and share capital subscribed and paid in of Euros 50.000,00,
registered in the Companies Registry at n. 05239350969, Italian tax payer code
n. 05239350969, with registered offices in 20090 Trezzano sul Naviglio (MI), Via
C. Colombo 49, Italy, (“Company”);

 

D. The Investors have appointed the Collateral Agent as their agent for
obtaining and managing a security interest over the Quota. The Collateral Agent
is authorized to obtain – in its own name—the transcription in the Company’s
quotaholders book of the pledge over the Quota;

 

E. By virtue of the security agreement entered into by and between the Debtor
and the Collateral Agent, in New York, United States of America, on August 14,
2008, (“Second Lien Security Agreement”), the Debtor granted to the Collateral
Agent for the benefit of the Secured Parties a continuing security interest in,
among other things, the Quota held by the Debtor in the Company, as collateral
security for all the Debtor’s obligations under the Notes, the Purchase
Agreement and the Second Lien Security Agreement;

 

F. In relation to the foregoing, the Pledgor intends to establish a valid,
effective and perfected pledge, pursuant to Italian Law, over the Quota (such
security interest hereinafter the “First Italian Pledge over Quota”) together
and jointly in favour of the Collateral Agent for the benefit of the Secured
Parties and as collateral for the Guaranteed Claims (as defined below).

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, the following is agreed and stipulated:

 

1. RECITALS AND DEFINITIONS

 

1.1 The preceding Recitals and the Annexes A, B and C attached hereto constitute
a substantial and essential part of this agreement.

 

1.2 Should the context so require, the terms defined in the singular shall have
the same significance when used in the plural, and vice-versa.

 

1.3 The headings of the articles were inserted solely to facilitate consultation
and are not to be understood as having the effect of provisions and must not be
taken into consideration for purposes of interpreting the provisions hereof.

 

1.4 Unless the context requires differently, any reference in this agreement to:

 

  (a) an Article, Paragraph or Annex shall be understood as a reference to an
article, paragraph or annex to or of this agreement;

 

  (b) a law or regulation or regulatory provision shall be understood as a
reference to said law or regulation or regulatory provision as subsequently
amended or supplemented;

 

  (c) a party or another person shall be understood as a reference to said party
or said person and to their respective successors or assignees;

 

  (d) a contract, act or document shall be understood as a reference to said
contract, act or document with all modifications made or to be made thereto from
time to time.

 

1.5 In this agreement:

“Business Day” indicates any day other than a Saturday, a Sunday or a day on
which banking institutions in The City of New York or in Italy are authorized or
obligated by law, or executive order or governmental decree to be closed.

“Civil Code” indicates the Italian civil code, the text of which was approved by
Royal Decree 16 March 1942, n. 262, as subsequently amended and supplemented.

“Event of Default” indicates any of the following events or circumstances:

 

3



--------------------------------------------------------------------------------

(a) the Debtor’s failure to pay to the Holder any cash amount of Principal
(including, without limitation, any redemption payments), Interest due in cash,
Late Charges or any other amounts due in cash when and as due under the Notes or
any other Transaction Document, except, in the case of a failure to pay Interest
and Late Charges when and as due, only if such failure continues for a period of
fifteen (15) Business Days after written notice of such failure;

 

(b) any other event or circumstance set forth in Section 4(a) of the Notes.

“Guaranteed Claims” indicates all claims, existing or future, of the Collateral
Agent and the other Secured Parties vis-à-vis the Debtor, including, inter alia:

 

(a) any claim for the payment of the Principal, Interest, Late Charges, and
Expenses as defined herein; in addition to

 

(b) any claim for the reimbursement of expenses, commissions, fees, discharge
costs, compensation for damages and other indemnities, and for the payment of
tax indemnities and fiscal charges, deriving from this agreement, the Second
Lien Security Agreement, the Purchase Agreement, including, without limitations,
those arising pursuant to Section 9(k), Section 3(pp), Section 4(e) and
Section 4(l) thereof;

 

(c) any other claim for the due performance and observance of the other
obligations set forth in Section 3 of the Second Lien Security Agreement.

“Interest Date” indicates the last day of each calendar quarter during the
period beginning on the Issuance Date (as defined hereinabove) and ending on,
and including, the Maturity Date, on which Interest shall be payable in arrears,
with the first Interest Date being September 30, 2008.

“Late Charges”: any amount of Principal or other amount of Principal or other
amounts due in cash under the Transaction Documents which is not paid when due
shall result in a late charge being incurred and payable by the Company in an
amount equal to interest on such amount at the rate of fifteen percent (15%) per
annum from the date such amount was due until the same is paid in full.

“Maturity Date” indicates the earlier of (i) the 9th month anniversary of
Issuance Date and (ii) the date that the envisaged merger between the Debtor and
Financière Elitech S.A.S., a sociètè par actions simplifiée incorporated under
the laws of France and registered with the Clerk of the Commercial Court of
Nanterre under the number 481 676 062 is consummated in accordance with the
terms of the Notes.

“Period of Effectiveness” indicates the period that begins on the date on which
this agreement is signed and ends when the Guaranteed Claims have been fully and
definitively satisfied.

 

4



--------------------------------------------------------------------------------

“Secured Parties” means each of the Collateral Agent, the Investors and the
other Holders of the Notes.

“Quota” has the meaning attributed to said term in Recital C.

“Transaction Documents” means the Notes, the Purchase Agreement, the Second Lien
Security Agreement and the other Transaction Documents referred to in the
Purchase Agreement.

 

2. PLEDGE AS COLLATERAL ON QUOTA OF COMPANY

The Pledgor hereby irrevocably pledges, together and jointly to the Collateral
Agent for the benefit of the Secured Parties, the Quota – this term shall also
indicate, for the purposes hereof, all dividends, sums of money, option rights,
rights of conversion, exchange, and any other right, asset or benefit from time
to time attributed, to be attributed or otherwise received or receivable, in
relation to or in exchange for the Quota, including all such rights as may be
attributed or received by virtue of, or in connection with, increases or
reductions of the stated share capital of the Company, mergers and/or demergers
of the Company or any extraordinary structural change affecting the share
capital of the Company, as well as any profit or revenue deriving from the
foregoing, including any revenue or fee for any disposal of the Quota, part
thereof and/or of the rights associated therewith—as collateral for the
Guaranteed Claims (the “First Italian Pledge over Quota”).

 

3. GUARANTEED CLAIMS

 

3.1 The First Italian Pledge over Quota secures—without previous recourse by the
Collateral Agent against the Debtor or any issuer of another personal guaranty
or collateral security—the Guaranteed Claims both collectively and individually.

 

3.2 Without prejudice to any provisions set forth in this agreement regarding
the enforcement of the First Italian Pledge over Quota, it is expressly agreed
that the First Italian Pledge over Quota may be enforced on all or part of the
assets it encumbers, in order to obtain the performance of each of the
Guaranteed Claims at its respective due date, at the discretion of the
Collateral Agent.

 

4. PLEDGE REMAINING EFFECTIVE

 

4.1 As an explicit exception to Article 1200 of the Civil Code, the First
Italian Pledge over Quota shall remain valid in its entirety, notwithstanding
any repayment or partial performance of the Guaranteed Claims until the
expiration of the Period of Effectiveness. In the event we have not received a
security claim from you regarding the Quota prior to the expiration of the
Period of Effectiveness, the First Italian Pledge over Quota shall be deemed for
all purposes terminated and without further force and effect.

 

5



--------------------------------------------------------------------------------

4.2 If the First Italian Pledge over Quota is considered for any reason
discharged prior to the expiration of the Period of Effectiveness, it shall be
renewed by the Pledgor in the event that each or any payment or satisfaction, by
or on behalf of the Debtor, or any other means of discharging the Guaranteed
Claims, has been revoked by a competent bankruptcy court pursuant to an action
of fraudulent conveyance.

 

4.3 The First Italian Pledge over Quota is absolute and additional to any other
personal guaranty or collateral security from which the Collateral Agent is, at
present or in the future, benefiting or come to benefit in relation to all or
any one of the Guaranteed Claims.

 

5. PERFECTION OF THE PLEDGE AS COLLATERAL ON QUOTA

 

5.1 The Pledgor undertakes to:

 

  5.1.1.   procure this agreement to be recorded in good time, also paying any
relevant tax in connection therewith;

 

  5.1.2.   procure this agreement to be filed in good time with the Companies
Registry kept by the competent Chamber of Commerce in relation to the Company
for the registration provided for by art. 2740 of the Italian Civil Code;

 

  5.1.3.   within five Business days from the knowledge of the registration
described in Paragraph 5.1.2, cause the First Italian Pledge over Quota to be
noted in the Company’s share ledger according to the form established in Annex
B;

 

  5.1.4.   upon completion thereof, deliver to the Collateral Agent a true copy
or an abstract of the pages of the Company’s share ledger showing said
annotation, whose conformity to the original shall be certified by a Notary
Public.

 

6. PLEDGOR’S REPRESENTATIONS AND WARRANTIES

 

6.1 The Pledgor represents and warrants the following to the Collateral Agent:

 

  6.1.1   the Pledgor is a duly incorporated and existing company under the Laws
of Delaware; the signing and execution of this agreement fall within the scope
of its corporate object and of all such corporate or other decisions as are
required so that:

(a) the Pledgor is legally entitled to sign this agreement and exercise the
rights and perform all the obligations that derive therefrom;

 

6



--------------------------------------------------------------------------------

(b) the obligations assumed by the Pledgor under this agreement are valid and
binding; and

(c) after the annotation indicated in Section 5 above, the security rights under
this agreement will be validly established on the Quota,

have been duly and validly adopted, and have not been and will not be revoked.

 

  6.1.2   as of this day the Pledgor is not subject (nor is it threatened to be
subject) to any liquidation proceeding, pre-bankruptcy settlement,
administrative procedure that may (i) prevent the Pledgor from the regular
pursuit of its corporate object or from the business activities, as currently
carried out by the Pledgor itself, or (ii) establish or involve any restriction
of the rights of the Pledgor’s creditors or (iii) prevent or render
unenforceable the signing of this agreement and the establishment and perfection
of the collateral envisaged herein.

 

6.2 The Pledgor further represents and warrants the following to the Collateral
Agent:

 

  6.2.1   the Pledgor is the sole legitimate and exclusive owner of the Quota,
and has full and valid title thereto; the Quota is free from any encumbrance,
collateral and, save only for Article 5 of its by-laws, right of option or first
refusal, or any other lien or right of third parties, save only for the
collateral security created hereby and hereunder, and securities or liens as may
be created or granted directly and exclusively by operation of law; the Quota is
not subject to distraints or attachments or other restrictive measure and is
freely transferable;

 

  6.2.2   the Company is a duly incorporated and existing limited liability
company under Italian Law and, save only for Article 5 of its by-laws, its
charter and by-laws do not provide for any right of first refusal or other
restrictions that may prevent or limit the exercise and enforcement of the
pledge rights hereunder;

 

  6.2.3   as of this date the Company is not subject (nor is it threatened to be
subject) to any liquidation proceeding, pre-bankruptcy settlement,
administrative procedure that, in any case, may (i) prevent the Company from the
regular pursuit of its corporate object or from the business activities, as
currently carried out by the Company itself, or (ii) establish or involve any
restriction of the rights of the Company’s creditors or (iii) prevent or render
unenforceable the establishment and perfection of the collateral envisaged
herein;

 

7



--------------------------------------------------------------------------------

  6.2.4   the Company’s share capital has been validly issued, subscribed and
paid in the amount of Euros 50.000,00 and, correspondingly, the Quota has been
validly issued, subscribed and wholly paid up in the nominal amount of Euros
50.000,00, and no new operations on the Company’s share capital have been
decided;

 

  6.2.5   following completion of the formalities described at Article 5
(Perfection of the Pledge as Collateral on Quota), the First Italian Pledge over
Quota shall constitute a valid pledge and no third-party right or claim shall
have priority over it; and

 

  6.2.6   insofar as the Pledgor is aware, no legal actions or administrative,
judicial, arbitration proceedings, including proceedings of interim nature,
involving the Quota are under way or have been threatened in writing before any
Italian or foreign judicial authority, or boards of arbitration.

 

6.3 The representations and warranties in Paragraph 6.2 above are to be
understood to refer also, and be binding in relation, to those Company’s quotas
not yet existing which, once issued and subscribed by the Pledgor, shall be
subjected to the First Italian Pledge over Quota by virtue of this agreement.

 

7. PLEDGOR’S UNDERTAKINGS

 

7.1 The Pledgor shall:

 

  7.1.1    refrain from selling, alienating in any way, trading or otherwise
disposing of the Quota;

 

  7.1.2   refrain from engaging in such active or omissive behaviours
(including, merely by way of example, the exercise of voting rights relating to
the Quota, when and until it is entitled to them pursuant to Article 8 (Right to
Dividends and Voting Rights) as may directly or indirectly prejudice the
enforceability of the First Italian Pledge over Quota or the rights and
interests of the Collateral Agent as holder of rights of security involving the
Quota; at its own expense carry out whatever may be from time to time necessary
or reasonably requested by the Collateral Agent in order to protect (i) the
Quota against third-party claims and/or (ii) the validity of the security rights
and other rights of the Collateral Agent to the Quota pursuant hereto;

 

8



--------------------------------------------------------------------------------

  7.1.3   refrain from consenting to the creation of any third-party privilege
or right, right of security or of any other nature, relating to the Quota, with
the exception of those rights and privileges deriving directly and exclusively
from the law;

 

  7.1.4   cooperate with the Collateral Agent in order to protect the Collateral
Agent’s rights in relation to the Quota against third-party claims;

 

  7.1.5   from time to time and at any time, stipulate and execute all such
further documents and acts and undertake all such further actions deriving from
said documents and acts as may be necessary or which the Collateral Agent may
reasonably request, in order to: (i) ensure and maintain the effectiveness of
the First Italian Pledge over Quota and (ii) allow the Collateral Agent full and
free exercise of all such rights as are granted to it hereunder, and protect
said rights from claims brought by third parties;

 

  7.1.6   promptly notify the Collateral Agent (by sending a copy at its own
expense) of any notification or communication received in relation to the Quota
that may prejudice or in any way negatively impact the rights and interests of
the Collateral Agent as holder of the First Italian Pledge over Quota
established pursuant to this agreement, including, by way of example, any
notification or communication in relation to any attachments or distraints or
claims by third parties in relation to the Quota, and immediately notify the
Collateral Agent of the start of any enforcement procedure involving the Quota
which may come to its attention.

 

7.2 The Pledgor shall further:

 

  7.2.1   refrain from allowing (i) the Company’s merger into or with another
corporate entity, (ii) the merger of another corporate entity into the Company,
or (iii) the Company’s conversion within the meaning of art. 2498 of the Civil
Code, without the prior written consent of the Collateral Agent;

 

  7.2.2   send to the Collateral Agent, at least 7 (seven) Business Days prior
to the date for which the quotaholders meeting is called, a copy of any notice
of call of the quotaholders meeting of the Company’s quotaholders, whether
ordinary or extraordinary, and relative attachments, and any other communication
sent by the Company to its quotaholders in this capacity;

 

  7.2.3   ensure that without prejudice to the provision established by Article
7.1.1, in the event that the Quota or part thereof is transferred, each
third-party purchaser of the Quota or part thereof recognises the existence of
the First Italian Pledge over Quota or on the part thereof thus acquired, and
signs an agreement to accept the pledge established pursuant hereto;

 

9



--------------------------------------------------------------------------------

  7.2.4   to the extent that they are not already pledged to the benefit of the
Collateral Agent pursuant to this agreement, pledge to the benefit of the
Collateral Agent all additional company quotas or stakes which may from time to
time, and in any way, come into its possession by exercise of rights relating to
the Quota; for such purpose, the Pledgor undertakes to sign a pledge
substantially in the form of this agreement, and any such other act or document
as may be necessary to include said additional company quotas or stakes into the
First Italian Pledge over Quota;

 

  7.2.5   ensure that the Company acknowledges and accepts all the terms and
conditions of this agreement, including, inter alia, those connected to voting
rights and right to dividends, by signing the letter described in Annex C.

 

8. RIGHT TO DIVIDENDS AND VOTING RIGHTS

 

8.1 Without prejudice to the provisions of Article 2 (Pledge as Collateral on
Company Quota), the Collateral Agent hereby consents to dividends in relation to
the Quota being paid to the benefit of the Pledgor until the occurrence of an
Event of Default. Upon occurrence of any Event of Default, any dividend decided
by the Company in relation to the Quota (even if decided prior to such Event of
Default) must be paid to the Collateral Agent.

It is however understood that any amount received by the Pledgor pursuant to
this paragraph shall be treated as having been definitively acquired by the
latter and shall not be remitted to the Collateral Agent in the event of a
subsequent occurrence of an Event of Default.

 

8.2 Exercise of voting rights in the ordinary and extraordinary meeting of
quotaholders relating to the Quota is waived by the Collateral Agent and shall
remain exercisable by the Pledgor until the occurrence of any Event of Default.

 

8.3 The occurrence of an Event of Default or the call of the meeting of the
Company’s quotaholders to decide on any item on the relative agenda, approval of
which by the meeting would in itself constitute an Event of Default, shall
constitute a condition subsequent causing the waiver by the Collateral Agent to
exercise voting rights in the ordinary and extraordinary meeting of the
Company’s quotaholders to become ineffective.

 

10



--------------------------------------------------------------------------------

8.4 The Collateral Agent shall notify the Pledgor and the Company in writing the
occurrence of each event or circumstance which, according to the preceding
provisions, entitle the Collateral Agent itself to exercise the right to receive
dividends, or the right to vote. This written notification may also be delivered
directly into the hands of the chairman of the meeting at which the Collateral
Agent intends to exercise the right to vote for the first time, and subsequently
sent also to the Pledgor.

 

8.5 Fulfilment of the condition subsequent described at Article 8.4 shall have
effect with reference to any meeting held after the sending by the Collateral
Agent of the written notification indicated above, or to the meeting at which it
is delivered, and transfer of the right to collect dividends shall apply to any
dividend, including those that may have been already decided and/or actually
paid by the Company after the sending of the aforesaid notification.

 

8.6 In the event of cessation of a continuing Event of Default, the voting
rights (if the Collateral Agent have exercised them pursuant to Article 8.2) and
the Collateral Agent’s rights to dividends and other distributions in relation
to the Quota shall again be exercisable by the Pledgor on the same conditions on
which said rights were exercisable by the Pledgor prior to the occurrence of the
Event of Default under this agreement.

 

9. CAPITAL INCREASES

 

9.1 In the event that the Company’s share capital is increased, including those
capital increases that are part of a merger in which the Company is the
absorbing company, the following alternative rules shall apply:

 

  9.1.1   if the increase of capital is made through capitalization of reserves
pursuant to art. 2481-ter of the Civil Code, the First Italian Pledge over Quota
shall continue to encumber the Quota held by the Pledgor, which, pursuant to
art. 2481-ter, alinea 2 of the Civil Code, shall remain unchanged;

 

  9.1.2   if the capital increase occurs as a result of new capital
contribution, according to Article 6.3, the newly issued quota or quotas shall
be automatically encumbered by or subjected to the First Italian Pledge over
Quota by virtue of this agreement.

 

9.2 The Pledgor undertakes in any case to subscribe in full all such capital
increases as shall have been authorized by the Company’s charter or resolved
upon by any extraordinary meeting of the Company at which a favourable vote was
expressed by the Pledgor. Should the Pledgor fail to comply with the aforesaid
subscription undertaking, the Collateral Agent shall be entitled to subscribe
said capital increase in the name and on behalf of the Pledgor and to debit the
Pledgor any relative expense or cost arising therefrom, including the fee paid
to the Company for the subscription.

 

11



--------------------------------------------------------------------------------

9.3 The Pledgor undertakes to:

 

  9.3.1 cause the First Italian Pledge over Quota to be noted in the Company’s
share ledger in a form substantially similar to that in Annex B, in relation to
any new quota that may be hereafter held by the Pledgor, as a result of any
gratuitous assignment or subscription of newly issued quotas, to which the First
Italian Pledge over Quota extends;

 

  9.3.2 deliver to the Collateral Agent a true copy or an extract of the pages
in the Company’s share ledger showing said annotation, whose conformity with the
original shall be certified by a Notary Public.

 

9.4 Without prejudice to the provisions of Article 7 (Pledgor’s Undertakings),
and only with the prior written consent of the Collateral Agent, regarding the
Company’s merger, and without prejudice to the Pledgor’s liability for
infringement of such undertakings, in the event of the Company’s merger with
another company, the pledge rights established pursuant to this agreement are
understood to be hereby extended to:

 

  9.4.1 shareholdings or stocks that, as a result of the merger, will be
assigned to the Pledgor by said other company, in exchange for the Quota.

 

  9.4.2 shareholdings or stocks representing the entire share capital of any
other company (the “Absorbing Company”) with which the Company will be
amalgamated as a result of a merger by amalgamation, whether direct or inverse;
in this case, the pledge registered on the Company’s Quota shall be reregistered
on the share of the Absorbing Company attributed to the Pledgor (or to another
entity of person at that time constituting the quotaholder of the Company) by
virtue of the aforesaid merger.

 

9.5 In the cases envisaged under the preceding Paragraph 9.4, the Pledgor
undertakes to (i) ensure that the documents relating to the merger, whether
direct or inverse, of the Company with another company, contain language deemed
satisfactory by the Collateral Agent in order to safeguard the pledge rights
established pursuant to this agreement and to ensure that such rights shall be
maintained and/or extended to the shareholdings and stocks, mentioned at the
above paragraphs 9.4.1 and 9.4.2; (ii) sign, on the same date as the agreement
of any merger in which the Company participates, (a) an act recognising the
pledge rights established pursuant to this agreement, in a form deemed
satisfactory by the Collateral Agent or, (b) if requested in good faith by the
Collateral Agent, a new pledge agreement containing substantially the same
provisions as those set out herein, to be filed with the competent Companies
Registry; and (iii) ensure that the company issuing the shareholdings or stocks
assigned at the time of merger to the Pledgor, or in those cases envisaged at
the preceding paragraph 9.4.2, the Absorbing Company, shall proceed promptly to
comply with the required legal formalities, in accordance with the provisions of
Article 5 (“Perfection of the Pledge as Collateral on Quota”) and shall deliver
to the Collateral Agent a true extract of the pages of said company’s share
ledger showing the First Italian Pledge over Quota’s annotation.

 

12



--------------------------------------------------------------------------------

9.6 The pledge rights on the Pledgor’s quota resulting from any increase of the
Company’s stated capital, according to the provisions of the preceding
paragraphs, shall be considered, for all purposes of, and within the limits
allowed by, the law the same pledge rights as were originally created and
perfected hereby, shall take effect on the same date hereof and shall be subject
to the same provisions contained herein.

 

9.7 The costs deriving from the undertakings provided for by this Article shall
be borne by the Pledgor.

 

1. SUBPLEDGE. TRANSFERS AND MODIFICATIONS

 

10.1 The Pledgor confirms and accepts that the First Italian Pledge over Quota
shall retain its validity and integrity and the Quota shall be sub-pledged by
the Collateral Agent (the “Sub-pledge”), without any further expression of
consent by the Pledgor being required, to the benefit of third parties in order
to secure the Collateral Agent’s obligations vis-a-vis such third parties. Upon
perfection of the Sub-pledge, the sub-pledgee shall have the same rights of the
Collateral Agent pursuant hereto.

The Pledgor confirms and accepts that the First Italian Pledge over Quota can be
transferred in whole or in part, without any further expression of consent by
the Pledgor being required, as a legal consequence of any full or partial
assignment or transfer or endorsement of any Note. Any such assignment, transfer
or endorsement of any Note shall be made in accordance with the provisions
governing such Notes whether as a result of the insertion of such rules in the
Note itself or by way of incorporation by reference of rules set forth in the
Transaction Documents.

 

10.2 Without prejudice to the accessory and automatic nature of the transfers
according to the provisions of the preceding Paragraph, the Pledgor hereby
accepts that the Collateral Agent may at any time obtain from the Company the
annotation in the Company’s share ledger of the assignment and/or transfer
and/or endorsement of the Notes, and of the consequent transfer of the pledge
relating to it, subject to the signing of a deed of acknowledgment, in a form
deemed satisfactory by the Collateral Agent, filed with the competent Companies
Registry.

 

10.3 Without prejudice to the preceding Paragraphs, the Pledgor confirms and
accepts that the First Italian Pledge over Quota shall continue in its entirety
and shall remain binding for the Pledgor, his successors, transferees or
assignees even after modification of all or part of the Guaranteed Claims
(including, merely by way of example, postponement of the deadlines for payment
of the sums owed by the Collateral Agent) and, for such purpose, the Pledgor
hereby expressly undertakes to preserve the First Italian Pledge over Quota in
the event of modification of all or part of the Guaranteed Claims, also pursuant
to and for purposes of Article 1232 of the Civil Code.

 

13



--------------------------------------------------------------------------------

10.4 The Pledgor undertakes to confirm in writing, if so requested by the
Collateral Agent, at the same time as or prior to any modification of all or
part of the Guaranteed Claims, its own consent as per the preceding Paragraph in
relation to any modification of the Guaranteed Claims.

 

10.5 Upon modification of all or part of the Guaranteed Claims, the Pledgor
shall, as requested by the Collateral Agent:

 

  10.5.1   sign a confirmation, in a form deemed satisfactory by the Collateral
Agent, in order to ensure the validity and effectiveness of the First Italian
Pledge over Quota with reference to the modifications thus caused in the
Guaranteed Claims;

 

  10.5.2   register said modifications in the Company’s share Ledger, after
having filed said act in the competent Companies Registry; and

 

  10.5.3   deliver to the Collateral Agent a copy or an extract of the pages in
the Company’s Share Ledger showing said annotation, whose conformity with the
original shall be certified by a Notary Public.

 

10.6 The costs, including those of a fiscal nature, deriving from the
undertakings set forth in this Article shall be borne by the Pledgor.

 

11. CONVERSION OF THE COMPANY INTO A JOINT STOCK COMPANY

 

11.1 Subject to the prior written consent of the Collateral Agent, the Company
may be allowed to be converted into a joint-stock company (“S.p.A., i.e. società
per azioni”) . Upon such an occurrence, the First Italian Pledge over Quota
shall remain in its entirety and shall be understood to apply, without any
further expression of consent by the Pledgor being required, to the shares of
the joint-stock company resulting from said conversion.

 

11.2 By virtue of Article 9 (Capital Increases), the shares issued by the
Company in connection with the conversion described above shall be subject to
the pledge rights under this agreement, including such shares as shall have been
issued with respect to that part of the Company’s share capital which may have
been increased in connection and simultaneously with the conversion.

 

11.3 Upon completion of the conversion, the Pledgor undertakes to:

 

14



--------------------------------------------------------------------------------

  11.3.1   procure the registration in the converted company’s share ledger of
the pledge on the shares issued in relation to the conversion, in a form deemed
satisfactory by the Collateral Agent;

 

  11.3.2   deliver to the Collateral Agent an extract of the pages in the
converted company’s share ledger showing said annotation, whose conformity to
the original shall be certified by a Notary Public;

 

  11.3.3   procure the registration of the First Italian Pledge over Quota on
the stock certificates, including provisional certificates, at the time of their
issue;

 

  11.3.4   procure the converted company to deliver all newly issued stock
certificates representing the shares subject to the First Italian Pledge over
Quota to the Collateral Agent, as custodian of the shares pledged.

 

11.4 In the event of failure by the Pledgor to comply with the obligations set
forth at paragraphs 11.3.1. and 11.3.3, the Collateral Agent is hereby entitled
to make or to procure, in the name and on behalf of the Pledgor, the notations
in the converted company’s share ledger and on the stock certificates and to
debit any relative expense or charge arising therefrom to the Pledgor.

 

11.5 The costs deriving from the undertakings described in this Article shall be
borne by the Pledgor.

12. ENFORCEMENT OF THE PLEDGE

 

12.1 If and when an Event of Default occurs, the Collateral Agent shall be
entitled to enforce the First Italian Pledge over Quota. For such purpose, the
Collateral Agent shall be entitled, upon fulfilment of the obligations of notice
provided for by the law, to sell the Quota in whole or in part, including in
several installments, by (i) granting authorisation for sale to a bank or a
financial intermediary or an investment firm or to any other intermediary
specialising in the securities market, or (ii) making directly a sale to third
parties at a price not lower than such price as shall be determined by an
auditing company, on the basis of the most recent financial statement approved
by the Company available at that time.

 

12.2 The forms of enforcement described in the preceding Sub-Paragraph are, in
any event, without prejudice to any other form of enforcement of the First
Italian Pledge over Quota and sale of the Quota established by the law,
including, without limitation, the possibility for the Collateral Agent to file
a petition with the competent Court, in order to obtain the assignment of the
Quota or part thereof to the Collateral Agent itself in payment, pursuant to
art. 2798 of the Civil Code.

 

15



--------------------------------------------------------------------------------

12.3 For purposes of and in relation to the enforcement of the First Italian
Pledge over Quota by the Collateral Agent, any right of the quotaholders
deriving from limitation to the circulation of the Company’s quotas contained
now or in future in the Company’s by-laws is understood to be waived by the
Pledgor and in any case is understood to be completely inoperative in relation
to the security rights of the Collateral Agent and/or to rights in any case
associated therewith.

 

12.4 All proceeds received by the Collateral Agent in relation to enforcement of
the First Italian Pledge over Quota shall be attributed as follows:

 

  12.4.1   first, with equal priority, to payment of the costs and expenses
(including attorneys’ fees, legal costs, taxes and other costs) incurred by the
Collateral Agent relating to (i) administration of the First Italian Pledge over
Quota; (ii) the keeping, custody, use, management, sale, collection or other
action on the Quota or part thereof; (iii) the enforcement of any right of the
Collateral Agent pursuant to this agreement; and (iv) the infringement by the
Pledgor of any provision herein;

 

  12.4.2   second, to payment of the Guaranteed Claims pursuant to this
agreement.

 

12.5 Any surplus proceeds shall go to the benefit of the Pledgor or its
successors or assignees, and of anyone else duly authorised to receive same.

 

13. DISCHARGE OF THE PLEDGE

 

13.1 At the end of the Period of Effectiveness, the First Italian Pledge over
Quota shall lose its effectiveness. When such event occurs, the Pledgor will be
re-entitled to the full and exclusive ownership of the Quota and the Collateral
Agent shall sign a deed of consent to the discharge of the First Italian Pledge
over Quota and shall (i) allow the discharge of the object of the First Italian
Pledge over Quota, (ii) prepare and deliver to the Pledgor the documents that
the Pledgor may reasonably request, at Pledgor’s own expenses, in order to
obtain the evidence of such discharge and (iii) perform any and all action
deemed necessary or useful in order to return to the Pledgor the Quota, at
Pledgor’s own expenses.

 

14. ELECTION OF DOMICILE AND NOTIFICATIONS

 

14.1 For the purposes of this agreement and the exercise of the security rights
established herein, the Pledgor elects domicile at the Company registered
office, at the address indicated in the following Paragraph. Any notification
relating to this agreement and to the collateral security rights established by
virtue hereof may be sent to said domicile elected by the Pledgor, including the
service of any judicial act related to this agreement and the collateral
security rights established herein.

 

16



--------------------------------------------------------------------------------

14.2 Any notice, communication or document to be sent to any of the parties to
this agreement shall be made in writing, unless otherwise established, and shall
reach the interested party by letter or fax at the address indicated below and
at any other address subsequently communicated in writing by any of the parties
to the other.

If to the Pledgor:

Nanogen Inc.

10398 Pacific Center Court

San Diego, California, 92121

Telephone: (858) 410-4600

Facsimile: (858) 410-4949

Attention: Nick Venuto

If to the Collateral Agent:

Portside Growth & Opportunity Fund

c/o Ramius Capital Group, L.L.C.

666 Third Avenue, 26th Floor

New York, New York 10017

Attention: Jeffrey Smith

Owen Littman

Facsimile: (212) 201-4802

(212) 845-7995

If to the Company:

Nanogen Advanced Diagnostic S.r.l.

Via Cristoforo Colombo, 49

20090 Trezzano sul Naviglio (MI)

Mr. Fabrizio Gatti

Tel: +39 0248403542

Fax: +39 024455482

Email: fgatti@nanogenad.com

 

15. MISCELLANEOUS

 

15.1 Without prejudice to any other provision herein, the Pledgor hereby
authorizes the Collateral Agent, also in the interest of the Collateral Agent
itself, to carry out any and all other actions as may be required in order to
perfect the First Italian Pledge over Quota and/or the Sub-pledge over the
Quota, without any further cooperation of the Pledgor being required.

 

17



--------------------------------------------------------------------------------

15.2 The Pledgor agrees that the Collateral Agent shall not be liable for any
damages caused to the Pledgor or to the Company as a result of the exercise,
attempted exercise, or failed exercise of any of the rights, actions, powers,
remedies or authorities to which they are entitled under this agreement and the
First Italian Pledge over Quota, except for the case of fault or gross
negligence of the Collateral Agent.

 

15.3 Any modification or amendment of the provisions of this agreement or the
First Italian Pledge over Quota, or any waiver of the rights established
therein, shall produce no effect unless said change or waiver results from an
agreement signed by the Pledgor and by the Collateral Agent.

 

15.4 The delayed or failed exercise by the Collateral Agent of any right under
this agreement shall not be deemed to constitute a waiver hereof, nor shall a
single or partial exercise preclude a later one, nor shall it preclude the
exercise of any other right. The rights and remedies established in this
agreement to the benefit of the Collateral Agent may be combined and cumulated
and shall be added to any other right or remedy to which the Collateral Agent
may be entitled by law or by virtue of another deed or agreement. The rights of
the Collateral Agent under this agreement are not conditional nor dependent upon
the attempt by the Collateral Agent to exercise them.

 

15.5 The First Italian Pledge over Quota shall maintain its full force and
effect independently of any other collateral security or personal guarantee
issued or granted to the benefit of the Collateral Agent by third parties or by
the Pledgor in relation to the Guaranteed Claims.

 

15.6 Conflict with the provisions of law and the invalidity or unenforceability
of any of the provisions contained herein pursuant to the laws of any country
shall have no effect:

 

  (a) on the validity and enforceability of said provision with respect to the
provision of law of another country; or

 

  (b) on the validity and enforceability of any other provision of this
agreement.

 

16. APPLICABLE LAW AND COMPETENT COURT

 

16.1 This agreement and the First Italian Pledge over Quota shall be governed by
Italian law.

 

16.2 Except in cases of mandatory jurisdiction established by law, the Court of
Milan shall be exclusively competent to hear any dispute arising from or in
connection with this agreement and the First Italian Pledge over Quota.

 

18



--------------------------------------------------------------------------------

16.3 As an exception to the provisions of Article 16.2, the right of the
Collateral Agent to address any other competent court pursuant to current
provisions of law shall remain in any event unprejudiced.

 

17. TAXES AND COSTS

 

17.1 The taxes and costs deriving from, or connected with, this agreement, the
consequent formalities and the future cancellations shall be borne by the
Pledgor.

 

17.2 This agreement is subject to recording tax, pursuant to Article 43 of
Presidential Decree 26 April 1986, n. 131, to be applied to the value of the
Quota, equal to Euros 50.000,00.

 

18. DEPOSIT

 

18.1 The parties hereby agree that this agreement shall remain with the Notary
Public who has authenticated the last signature, and expressly waive any right
to collect such deed and authorize the Notary Public to issue a copy of it to
anybody who has requested it.

 

Milan, September 15, 2008     Nanogen Inc.     Portside Growth & Opportunity
Fund    

 

19



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE OF INVESTORS

 

20



--------------------------------------------------------------------------------

ANNEX B (SHARE LEDGER NOTATION FORM)

N.[•]-[DATE]

PLEDGE

It is hereby acknowledged that by virtue of the agreement entitled “Pledge as
Collateral on Quota of a Limited Liability Company” (the “ Pledge Agreement”)
signed by Nanogen Inc. and by Portside Growth & Opportunity Fund on
            , in             , its signature authenticated by             ,
Notary in             , and kept on file by the Company:

Nanogen Inc. (the “Pledgor”), a Delaware corporation, with registered offices
located at 10398 Pacific Center Court, San Diego, California 92121, holder of a
quota representing 100% of the share capital of Nanogen Advanced Diagnostic
S.r.l. (the “Company”), having a total face value of Euros 50.000,00 has pledged
in favour of:

Portside Growth & Opportunity Fund, a company organized under the laws of the
Cayman Islands (the “Collateral Agent) to the benefit of the Secured Parties (as
defined therein) the quota owned by it, representing 100% of the Company’s share
capital (the “Quota”), to secure the correct and prompt fulfilment of the
Guaranteed Claims (as defined therein).

The pledge established pursuant to the Pledge Agreement shall be extended to any
quota that may be hereafter owned by the Pledgor or his assignees as a result of
any gratuitous or paid capital increase subscribed by the Pledgor according to
the provisions better specified in the Pledge Agreement.

The voting rights and dividends relating to the Quota (as defined in the Pledge
Agreement) shall remain to the Pledgor but shall be transferred to the
Collateral Agent under the circumstances described at Article 8 (Right to
Dividends and Voting Rights) of the Pledge Agreement.

 

      A Director

 

21



--------------------------------------------------------------------------------

ANNEX C (Letter under the Nanogen Advanced Diagnostics S.r.l.)

 

To: Portside Growth & Opportunity Fund

c/o Ramius Capital Group, L.L.C.

666 Third Avenue, 26th Floor

New York, New York 10017

Attention: Jeffrey Smith

Owen Littman

Facsimile: (212) 201–4802

[212] 845-7995

and

Nanogen Inc.

10398 Pacific Center Court

San Diego, California, 92121

Facsimile: [858] 410-4949

Attention: Nick Venuto

[Date]

Re: Pledge as collateral on Quota of Nanogen Advanced Diagnostics S.r.l.

We refer to the pledge agreement (the “Pledge Agreement”) signed on
[            ] by Nanogen Inc. (the “Pledgor”) to the benefit of Portside
Growth & Opportunity Fund. (the “Collateral Agent”), by virtue of which the
Pledgor has pledged to the Collateral Agent for the benefit of the Secured
Parties, the quota owned by it, representing 100% of Nanogen Advanced
Diagnostics S.r.l. (the “Company”)’s share capital, having a total face value of
Euros 50.000,00 (the “Quota”).

A copy of the Pledge Agreement has been delivered to us.

By means of this letter, we acknowledge and accept all the terms and conditions
of the Pledge Agreement.

[                    ]

Nanogen Advanced Diagnostic S.r.l.

P55118

 

22